                                                         1 Thomas C. Hurrell, State Bar No. 119876
                                                           E-Mail: thurrell@hurrellcantrall.com
                                                         2 John V. McNulty, State Bar No. 290834
                                                           E-Mail: jmcnulty@hurrellcantrall.com
                                                         3 HURRELL CANTRALL LLP
                                                           300 South Grand Avenue, Suite 1300
                                                         4 Los Angeles, California 90071
                                                           Telephone: (213) 426-2000
                                                         5 Facsimile: (213) 426-2020
                                                         6 Attorneys for Defendants, COUNTY OF LOS ANGELES, LOS ANGELES
                                                           COUNTY SHERIFF’S DEPARTMENT and DEPUTY DEANNA BALLESTEROS
                                                         7
                                                         8
                                                                                  UNITED STATES DISTRICT COURT
                                                         9
                                                                   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                        10
                                                        11
  LLP




                                                             LETICIA SANCHEZ,                            CASE NO.: 2:19-cv-04014-R (SKx)
                   300 SOUTH GRAND AVENUE, SUITE 1300




                                                        12
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                                         Plaintiff,                      [Assigned to Hon. R. Gary Klausner,
                         TELEPHONE (213) 426-2000




                                                        13                                               Courtroom “850” ]
                                                                   v.
                                                        14
                                                           COUNTY OF LOS ANGELES,                        STIPULATED PROTECTIVE
                                                        15 DEANNA BALLESTEROS, an                        ORDER
                                                           individual deputy with the COUNTY
                                                        16 OF LOS ANGELES SHERIFF’S
                                                           DEPARTMENT; and DOES 1 through
                                                        17 20, Inclusive,
                                                        18               Defendants.
                                                        19
                                                        20         1.    A. PURPOSES AND LIMITATIONS
                                                        21         Discovery in this action is likely to involve production of confidential,
                                                        22 proprietary, or private information for which special protection from public
                                                        23 disclosure and from use for any purpose other than prosecuting this litigation may
                                                        24 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                        25 enter the following Stipulated Protective Order. The parties acknowledge that this
                                                        26 Order does not confer blanket protections on all disclosures or responses to
                                                        27 discovery and that the protection it affords from public disclosure and use extends
                                                        28 only to the limited information or items that are entitled to confidential treatment
                                                         1 under the applicable legal principles. The parties further acknowledge, as set forth in
                                                         2 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                                                         3 file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                         4 procedures that must be followed and the standards that will be applied when a party
                                                         5 seeks permission from the court to file material under seal.
                                                         6         B. GOOD CAUSE STATEMENT
                                                         7
                                                         8         This action arises from allegations of misconduct by peace officers employed
                                                         9 by the Los Angeles Sheriff’s Department (“LASD”) in conducting a search and
                                                        10 arrest of Plaintiff Leticia Sanchez (“Plaintiff”) on November 1, 2017. Plaintiff
                                                        11 alleges that this misconduct violated her constitutional rights. Prior to this lawsuit,
  LLP




                                                        12 Plaintiff made complaints to LASD, which launched an internal investigation by the
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 LASD Internal Criminal Investigation Bureau (“ICIB”). The investigatory materials
                         TELEPHONE (213) 426-2000




                                                        14 generated by the ICIB are kept and maintained in confidence by the LASD and also
                                                        15 provided to the Los Angeles County District Attorney’s Office. Accordingly, this
                                                        16 action will necessarily involve the disclosure of confidential and privileged
                                                        17 information regarding peace officers employed by LASD, which may include, but is
                                                        18 not limited to, the contents contained in the personnel files of LASD personnel, such
                                                        19 as personal contact information, disciplinary records, and information derived from
                                                        20 internal LASD investigations such as an investigation by the ICIB. Such
                                                        21 information concerning peace officers employed by LASD is protected from
                                                        22 disclosure by the constitutional and privacy rights of the peace officers, LASD’s
                                                        23 official information and deliberative process privileges, and California statutory law
                                                        24 governing the disclosure of peace officer personnel records, such as California
                                                        25 Penal Code § 832.5 and California Evidence Code § 1043(a). In addition, discovery
                                                        26 in this case may also subsume the privacy interests of third parties whose
                                                        27 constitutional and privacy interests may need protection given the ongoing nature of
                                                        28 a criminal investigation concerning the same transactions at issue in this case.

                                                                                                      -2-
                                                         1         Accordingly, to expedite the flow of information, to facilitate the prompt
                                                         2 resolution of disputes over confidentiality of discovery materials, to adequately
                                                         3 protect information the parties are entitled to keep confidential, to ensure that the
                                                         4 parties are permitted reasonable necessary uses of such material in preparation for
                                                         5 and in the conduct of trial, to address their handling at the end of the litigation, and
                                                         6 serve the ends of justice, a protective order for such information is justified in this
                                                         7 matter. It is the intent of the parties that information will not be designated as
                                                         8 confidential for tactical reasons and that nothing be so designated without a good
                                                         9 faith belief that it has been maintained in a confidential, non-public manner, and
                                                        10 there is good cause why it should not be part of the public record of this case.
                                                        11
  LLP




                                                        12 2.      DEFINITIONS
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13         2.1   Action: This pending federal lawsuit, bearing the case name of Leticia
                         TELEPHONE (213) 426-2000




                                                        14 Sanchez v. County of Los Angeles, et al., Case No. 2:19-cv-04014-R (SKx).
                                                        15         2.2   Challenging Party: A Party or Non-Party that challenges the
                                                        16 designation of information or items under this Order.
                                                        17         2.3   “CONFIDENTIAL” Information or Items: Information (regardless of
                                                        18 how it is generated, stored or maintained) or tangible things that qualify for
                                                        19 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                                        20 the Good Cause Statement.
                                                        21         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
                                                        22 their support staff).
                                                        23         2.5   Designating Party: A Party or Non-Party that designates information or
                                                        24 items that it produces in disclosures or in responses to discovery as
                                                        25 “CONFIDENTIAL.”
                                                        26         2.6   Disclosure or Discovery Material: All items or information, regardless
                                                        27 of the medium or manner in which it is generated, stored, or maintained (including,
                                                        28 among other things, testimony, transcripts, and tangible things), that are produced or

                                                                                                       -3-
                                                         1 generated in disclosures or responses to discovery in this matter.
                                                         2         2.7   Expert: A person with specialized knowledge or experience in a matter
                                                         3 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                         4 an expert witness or as a consultant in this Action.
                                                         5         2.8   House Counsel: Attorneys who are employees of a party to this Action.
                                                         6 House Counsel does not include Outside Counsel of Record or any other outside
                                                         7 counsel.
                                                         8         2.9   Non-Party: Any natural person, partnership, corporation, association or
                                                         9 other legal entity not named as a Party to this action.
                                                        10         2.10 Outside Counsel of Record: Attorneys who are not employees of a
                                                        11 party to this Action but are retained to represent or advise a party to this Action and
  LLP




                                                        12 have appeared in this Action on behalf of that party or are affiliated with a law firm
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 that has appeared on behalf of that party, and includes support staff.
                         TELEPHONE (213) 426-2000




                                                        14         2.11 Party: Any party to this Action, including all of its officers, directors,
                                                        15 employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                        16 support staffs).
                                                        17         2.12 Producing Party: A Party or Non-Party that produces Disclosure or
                                                        18 Discovery Material in this Action.
                                                        19         2.13 Professional Vendors: Persons or entities that provide litigation support
                                                        20 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                        21 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                        22 and their employees and subcontractors.
                                                        23         2.14 Protected Material: Any Disclosure or Discovery Material that is
                                                        24 designated as “CONFIDENTIAL.”
                                                        25         2.15 Receiving Party: A Party that receives Disclosure or Discovery
                                                        26 Material from a Producing Party.
                                                        27
                                                        28 3.      SCOPE

                                                                                                       -4-
                                                         1        The protections conferred by this Stipulation and Order cover not only
                                                         2 Protected Material (as defined above), but also (1) any information copied or
                                                         3 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                         4 compilations of Protected Material; and (3) any testimony, conversations, or
                                                         5 presentations by Parties or their Counsel that might reveal Protected Material.
                                                         6        Any use of Protected Material at trial shall be governed by the orders of the
                                                         7 trial judge. This Order does not govern the use of Protected Material at trial.
                                                         8
                                                         9 4.     DURATION
                                                        10        Once a case proceeds to trial, all of the information that was designated as
                                                        11 CONFIDENTIAL or maintained pursuant to this protective order becomes public
  LLP




                                                        12 and will be presumptively available to all members of the public, including the
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 press, unless compelling reasons supported by specific factual findings to proceed
                         TELEPHONE (213) 426-2000




                                                        14 otherwise are made to the trial judge in advance of the trial. See Kamakana v. City
                                                        15 and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing
                                                        16 “good cause” showing for sealing documents produced in discovery from
                                                        17 “compelling reasons” standard when merits-related documents are part of court
                                                        18 record). Accordingly, the terms of this protective order do not extend beyond the
                                                        19 commencement of the trial.
                                                        20
                                                        21 5.     DESIGNATING PROTECTED MATERIAL
                                                        22        5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                        23 Each Party or Non-Party that designates information or items for protection under
                                                        24 this Order must take care to limit any such designation to specific material that
                                                        25 qualifies under the appropriate standards. The Designating Party must designate for
                                                        26 protection only those parts of material, documents, items or oral or written
                                                        27 communications that qualify so that other portions of the material, documents, items
                                                        28 or communications for which protection is not warranted are not swept unjustifiably

                                                                                                      -5-
                                                         1 within the ambit of this Order.
                                                         2         Mass, indiscriminate or routinized designations are prohibited. Designations
                                                         3 that are shown to be clearly unjustified or that have been made for an improper
                                                         4 purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                         5 unnecessary expenses and burdens on other parties) may expose the Designating
                                                         6 Party to sanctions.
                                                         7         If it comes to a Designating Party’s attention that information or items that it
                                                         8 designated for protection do not qualify for protection, that Designating Party must
                                                         9 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                        10         5.2   Manner and Timing of Designations. Except as otherwise provided in
                                                        11 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  LLP




                                                        12 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 under this Order must be clearly so designated before the material is disclosed or
                         TELEPHONE (213) 426-2000




                                                        14 produced.
                                                        15         Designation in conformity with this Order requires:
                                                        16               (a) for information in documentary form (e.g., paper or electronic
                                                        17 documents, but excluding transcripts of depositions or other pretrial or trial
                                                        18 proceedings), that the Producing Party affix at a minimum, the legend
                                                        19 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                        20 contains protected material. If only a portion of the material on a page qualifies for
                                                        21 protection, the Producing Party also must clearly identify the protected portion(s)
                                                        22 (e.g., by making appropriate markings in the margins).
                                                        23         A Party or Non-Party that makes original documents available for inspection
                                                        24 need not designate them for protection until after the inspecting Party has indicated
                                                        25 which documents it would like copied and produced. During the inspection and
                                                        26 before the designation, all of the material made available for inspection shall be
                                                        27 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                        28 documents it wants copied and produced, the Producing Party must determine which

                                                                                                       -6-
                                                         1 documents, or portions thereof, qualify for protection under this Order. Then, before
                                                         2 producing the specified documents, the Producing Party must affix the
                                                         3 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                                         4 portion of the material on a page qualifies for protection, the Producing Party also
                                                         5 must clearly identify the protected portion(s) (e.g., by making appropriate markings
                                                         6 in the margins).
                                                         7               (b) for testimony given in depositions, the Designating Party must
                                                         8 identify the Disclosure or Discovery Material on the record before the close of the
                                                         9 deposition as to all protected testimony.
                                                        10               (c) for information produced in some form other than documentary and
                                                        11 for any other tangible items, that the Producing Party affix in a prominent place on
  LLP




                                                        12 the exterior of the container or containers in which the information is stored the
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 legend “CONFIDENTIAL.” If only a portion or portions of the information
                         TELEPHONE (213) 426-2000




                                                        14 warrants protection, the Producing Party, to the extent practicable, shall identify the
                                                        15 protected portion(s).
                                                        16         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                        17 failure to designate qualified information or items does not, standing alone, waive
                                                        18 the Designating Party’s right to secure protection under this Order for such material.
                                                        19 Upon timely correction of a designation, the Receiving Party must make reasonable
                                                        20 efforts to assure that the material is treated in accordance with the provisions of this
                                                        21 Order.
                                                        22
                                                        23 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                        24         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                                        25 designation of confidentiality at any time that is consistent with the Court’s
                                                        26 Scheduling Order.
                                                        27         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                                        28 resolution process under Local Rule 37-1 et seq.

                                                                                                       -7-
                                                         1        6.3    The burden of persuasion in any such challenge proceeding shall be on
                                                         2 the Designating Party. Frivolous challenges, and those made for an improper
                                                         3 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                         4 parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                         5 Party has waived or withdrawn the confidentiality designation, all parties shall
                                                         6 continue to afford the material in question the level of protection to which it is
                                                         7 entitled under the Producing Party’s designation until the Court rules on the
                                                         8 challenge.
                                                         9
                                                        10 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                                        11        7.1    Basic Principles. A Receiving Party may use Protected Material that is
  LLP




                                                        12 disclosed or produced by another Party or by a Non-Party in connection with this
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 Action only for prosecuting, defending or attempting to settle this Action. Such
                         TELEPHONE (213) 426-2000




                                                        14 Protected Material may be disclosed only to the categories of persons and under the
                                                        15 conditions described in this Order. When the Action has been terminated, a
                                                        16 Receiving Party must comply with the provisions of section 13 below (FINAL
                                                        17 DISPOSITION).
                                                        18        Protected Material must be stored and maintained by a Receiving Party at a
                                                        19 location and in a secure manner that ensures that access is limited to the persons
                                                        20 authorized under this Order.
                                                        21        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                        22 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                        23 Receiving Party may disclose any information or item designated
                                                        24 “CONFIDENTIAL” only to:
                                                        25               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                                                        26 well as employees of said Outside Counsel of Record to whom it is reasonably
                                                        27 necessary to disclose the information for this Action;
                                                        28               (b) the officers, directors, and employees (including House Counsel) of

                                                                                                      -8-
                                                         1 the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                         2               (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                         3 disclosure is reasonably necessary for this Action and who have signed the
                                                         4 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                         5               (d) the court and its personnel;
                                                         6               (e) court reporters and their staff;
                                                         7               (f) professional jury or trial consultants, mock jurors, and Professional
                                                         8 Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                         9 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                        10               (g) the author or recipient of a document containing the information or
                                                        11 a custodian or other person who otherwise possessed or knew the information;
  LLP




                                                        12               (h) during their depositions, witnesses, and attorneys for witnesses, in
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                         TELEPHONE (213) 426-2000




                                                        14 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
                                                        15 they will not be permitted to keep any confidential information unless they sign the
                                                        16 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                        17 agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                        18 deposition testimony or exhibits to depositions that reveal Protected Material may
                                                        19 be separately bound by the court reporter and may not be disclosed to anyone except
                                                        20 as permitted under this Stipulated Protective Order; and
                                                        21               (i) any mediators or settlement officers and their supporting personnel,
                                                        22 mutually agreed upon by any of the parties engaged in settlement discussions.
                                                        23
                                                        24 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                        25 IN OTHER LITIGATION
                                                        26        If a Party is served with a subpoena or a court order issued in other litigation
                                                        27 that compels disclosure of any information or items designated in this Action as
                                                        28 “CONFIDENTIAL,” that Party must:

                                                                                                       -9-
                                                         1               (a) promptly notify in writing the Designating Party. Such notification
                                                         2 shall include a copy of the subpoena or court order;
                                                         3               (b) promptly notify in writing the party who caused the subpoena or
                                                         4 order to issue in the other litigation that some or all of the material covered by the
                                                         5 subpoena or order is subject to this Protective Order. Such notification shall include
                                                         6 a copy of this Stipulated Protective Order; and
                                                         7               (c) cooperate with respect to all reasonable procedures sought to be
                                                         8 pursued by the Designating Party whose Protected Material may be affected.
                                                         9               If the Designating Party timely seeks a protective order, the Party
                                                        10 served with the subpoena or court order shall not produce any information
                                                        11 designated in this action as “CONFIDENTIAL” before a determination by the court
  LLP




                                                        12 from which the subpoena or order issued, unless the Party has obtained the
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 Designating Party’s permission. The Designating Party shall bear the burden and
                         TELEPHONE (213) 426-2000




                                                        14 expense of seeking protection in that court of its confidential material and nothing in
                                                        15 these provisions should be construed as authorizing or encouraging a Receiving
                                                        16 Party in this Action to disobey a lawful directive from another court.
                                                        17
                                                        18 9.     A NON-PARTY’S PROPOSED MATERIAL SOUGHT TO BE
                                                        19 PRODUCED IN THIS LITIGATION
                                                        20               (a) The terms of this Order are applicable to information produced by a
                                                        21 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                        22 produced by Non-Parties in connection with this litigation is protected by the
                                                        23 remedies and relief provided by this Order. Nothing in these provisions should be
                                                        24 construed as prohibiting a Non-Party from seeking additional protections.
                                                        25               (b) In the event that a Party is required, by a valid discovery request, to
                                                        26 produce a Non-Party’s confidential information in its possession, and the Party is
                                                        27 subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                        28 confidential information, then the Party shall:

                                                                                                      -10-
                                                         1                      (1) promptly notify in writing the Requesting Party and the Non-
                                                         2 Party that some or all of the information requested is subject to a confidentiality
                                                         3 agreement with a Non-Party;
                                                         4                      (2) promptly provide the Non-Party with a copy of the Stipulated
                                                         5 Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                         6 specific description of the information requested; and
                                                         7                      (3) make the information requested available for inspection by
                                                         8 the Non-Party, if requested.
                                                         9               (c) If the Non-Party fails to seek a protective order from this court
                                                        10 within 14 days of receiving the notice and accompanying information, the Receiving
                                                        11 Party may produce the Non-Party’s confidential information responsive to the
  LLP




                                                        12 discovery request. If the Non-Party timely seeks a protective order, the Receiving
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 Party shall not produce any information in its possession or control that is subject to
                         TELEPHONE (213) 426-2000




                                                        14 the confidentiality agreement with the Non-Party before a determination by the
                                                        15 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                        16 expense of seeking protection in this court of its Protected Material.
                                                        17
                                                        18 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                        19         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                        20 Protected Material to any person or in any circumstance not authorized under this
                                                        21 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                        22 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                        23 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                        24 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                        25 and (d) request such person or persons to execute the “Acknowledgment and
                                                        26 Agreement to Be Bound” attached hereto as Exhibit A.
                                                        27
                                                        28

                                                                                                     -11-
                                                         1
                                                         2 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                         3 PROTECTED MATERIAL
                                                         4         When a Producing Party gives notice to Receiving Parties that certain
                                                         5 inadvertently produced material is subject to a claim of privilege or other protection,
                                                         6 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                         7 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                         8 may be established in an e-discovery order that provides for production without
                                                         9 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                                                        10 as the parties reach an agreement on the effect of disclosure of a communication or
                                                        11 information covered by the attorney-client privilege or work product protection, the
  LLP




                                                        12 parties may incorporate their agreement in the stipulated protective order submitted
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 to the court.
                         TELEPHONE (213) 426-2000




                                                        14
                                                        15 12.     MISCELLANEOUS
                                                        16         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                        17 person to seek its modification by the Court in the future.
                                                        18         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                        19 Protective Order no Party waives any right it otherwise would have to object to
                                                        20 disclosing or producing any information or item on any ground not addressed in this
                                                        21 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                        22 ground to use in evidence of any of the material covered by this Protective Order.
                                                        23         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                        24 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                        25 only be filed under seal pursuant to a court order authorizing the sealing of the
                                                        26 specific Protected Material at issue. If a Party's request to file Protected Material
                                                        27 under seal is denied by the court, then the Receiving Party may file the information
                                                        28 in the public record unless otherwise instructed by the court.

                                                                                                      -12-
                                                         1
                                                         2 13.     FINAL DISPOSITION
                                                         3         After the final disposition of this Action, as defined in paragraph 4, within 60
                                                         4 days of a written request by the Designating Party, each Receiving Party must return
                                                         5 all Protected Material to the Producing Party or destroy such material. As used in
                                                         6 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                         7 summaries, and any other format reproducing or capturing any of the Protected
                                                         8 Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                         9 Party must submit a written certification to the Producing Party (and, if not the same
                                                        10 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                                        11 (by category, where appropriate) all the Protected Material that was returned or
  LLP




                                                        12 destroyed and (2)affirms that the Receiving Party has not retained any copies,
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 abstracts, compilations, summaries or any other format reproducing or capturing any
                         TELEPHONE (213) 426-2000




                                                        14 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                        15 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                        16 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                                        17 reports, attorney work product, and consultant and expert work product, even if such
                                                        18 materials contain Protected Material. Any such archival copies that contain or
                                                        19 constitute Protected Material remain subject to this Protective Order as set forth in
                                                        20 Section 4 (DURATION).
                                                        21
                                                        22 14.     ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
                                                        23         The parties further acknowledge, below, that this Stipulated Protective Order
                                                        24 does not entitle them to file confidential information under seal; Local Civil Rule
                                                        25 79-5 sets forth the procedures that must be followed and the standards that will be
                                                        26 applied when a party seeks permission from the court to file material under seal.
                                                        27 There is a strong presumption that the public has a right of access to judicial
                                                        28 proceedings and records in civil cases. In connection with non-dispositive motions,

                                                                                                      -13-
                                                         1 good cause must be shown to support a filing under seal. See Kamakana v. City and
                                                         2 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                                                         3 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), MakarWelbon v. Sony Electrics,
                                                         4 Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999). The parties’ mere designation of
                                                         5 Disclosure or Discovery Material as CONFIDENTIAL does not – without the
                                                         6 submission of competent evidence by declaration, establishing that the material
                                                         7 sought to be filed under seal qualifies as confidential, privileged, or otherwise
                                                         8 protectable – constitute good cause.
                                                         9         Further, if a party requests sealing related to a dispositive motion or trial, then
                                                        10 compelling reasons, not only good cause, for the sealing must be shown, and the
                                                        11 relief sought shall be narrowly tailored to serve the specific interest to be protected.
  LLP




                                                        12 See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 each item or type of information, document, or thing sought to be filed or introduced
                         TELEPHONE (213) 426-2000




                                                        14 under seal, the party seeking protection must articulate compelling reasons,
                                                        15 supported by specific facts and legal justification, for the requested sealing order.
                                                        16 Again, competent evidence supporting the application to file documents under seal
                                                        17 must be provided by declaration.
                                                        18         Any document that is not confidential, privileged, or otherwise protectable in
                                                        19 its entirety will not be filed under seal if the confidential portions can be redacted. If
                                                        20 documents can be redacted, then a redacted version for public viewing, omitting
                                                        21 only the confidential, privileged, or otherwise protectable portions of the document,
                                                        22 shall be filed. Any application that seeks to file documents under seal in their
                                                        23 entirety should include an explanation of why redaction is not feasible.
                                                        24
                                                        25 15.      Any violation of this Order may be punished by any and all appropriate
                                                        26 measures including, without limitation, contempt proceedings and/or monetary
                                                        27 sanctions.
                                                        28

                                                                                                       -14-
                                                         1                                           EXHIBIT A
                                                         2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                         3
                                                         4         I, _____________________________ [print or type full name], of
                                                         5 _________________ [print or type full address], declare under penalty of perjury
                                                         6 that I have read in its entirety and understand the Stipulated Protective Order that
                                                         7 was issued by the United States District Court for the Central District of California
                                                         8 on [date] in the case of ___________ [insert formal name of the case and the
                                                         9 number and initials assigned to it by the court]. I agree to comply with and to be
                                                        10 bound by all the terms of this Stipulated Protective Order and I understand and
                                                        11 acknowledge that failure to so comply could expose me to sanctions and punishment
  LLP




                                                        12 in the nature of contempt. I solemnly promise that I will not disclose in any manner
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 any information or item that is subject to this Stipulated Protective Order to any
                         TELEPHONE (213) 426-2000




                                                        14 person or entity except in strict compliance with the provisions of this Order. I
                                                        15 further agree to submit to the jurisdiction of the United States District Court for the
                                                        16 Central District of California for the purpose of enforcing the terms of this
                                                        17 Stipulated Protective Order, even if such enforcement proceedings occur after
                                                        18 termination of this action. I hereby appoint __________________________ [print or
                                                        19 type full name] of _______________________________________ [print or type
                                                        20 full address and telephone number] as my California agent for service of process in
                                                        21 connection with this action or any proceedings related to enforcement of this
                                                        22 Stipulated Protective Order.
                                                        23 Date: ______________________________________
                                                        24 City and State where sworn and signed: _________________________________
                                                        25
                                                        26 Printed name: _______________________________
                                                        27
                                                        28 Signature: __________________________________

                                                                                                      -16-
